DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-38, filed December 11, 2020, are currently pending in the application.
Drawings
The drawings are objected to because of the following informalities:
“first access port” as claimed is not numbered in the figures.
“second access port” as claimed is not numbered in the figures.
“first fasteners” and  “second fasteners” as claimed is not numbered in the figures.
“vertical portion” as claimed is not numbered in the figures.
“horizontal portion” as claimed is not numbered in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  “first access port” as claimed is not numbered in the specification.
“second access port” as claimed is not numbered in the specification.
“first fasteners” and  “second fasteners” as claimed is not numbered in the specification.
“vertical portion” as claimed is not numbered in the specification.
“horizontal portion” as claimed is not numbered in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In this case for claim 9, “first access port” and “second access port” are not numbered in the figures or the specification.  It is difficult to discern exactly what the first and second access ports are in that they could be “access ports 116” listed in the specification and Fig. 1 or maybe they are the “openings 122a, 122b”.  Claim 10, dependent on claim 9, is also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 7 state that when “the shroud is installed over the hood”, it is interpreted that the shroud is installed over the entire shroud assembly, including the platform.  The hood is the assembly of components 102a-d.  However, the specification is clear in that the platform (102a) is assembled to the first and second legs (102b, 102c), but only after the legs are attached to the floor pan and the console shroud is assembled overtop the legs and fastened to the floor pan. Claims 2-10 are rejected as being dependent on claim 1.
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9, “first access port” and “second access port” is inconsistent with meaning .  Since the access ports are not clearly defined, the claim 9 is written in a way that is confusing to the reader to understand which access ports connect to which connection point.  Claim 10, dependent on claim 9, is also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-17, 19-21, 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US3650444, hereinafter “Gibson”) in view of Sato (JP2020157996A) and Hanley (US3550001) and Aoki et al. (JP200783819A, hereinafter “Aoki”).
Regarding claims 1, 17, and 26, Gibson discloses a console assembly comprising: a hood (20; Fig. 2) comprising one or more base mounting points (89; Fig. 7) configured for installation to a vehicle body structure (26; Figs. 2 and 7), and one or more accessory mounting points (95/96; Fig. 12) spaced from and rigidly connected to the one or more base mounting points; and wherein when the hood (20; Figs. 1-2) attached to the vehicle body structure is configured to convey respective loads applied to the one or more accessory mounting points (95/96; Fig. 12) to the one or more base mounting points (57/58; Fig. 7).
However, Gibson is silent to a shroud defining an enclosed volume and installed over the hood and wherein the hood is configured to convey respective loads applied to the one or more base mounting points independently of the shroud.
In claims 1, 17, and 26, Sato teaches a shroud (2/4/7; Figs. 1 and 4) defining a volume (Figs. 1 and 4), the shroud (2/4/7; Figs. 1 and 4) being configured to install over a hood (bracket 1A; Figs. (1, 2A-2B, and 4), with the one or more base mounting points (59; Fig. 11) contained within the enclosed volume (4/7; Fig. 4).  
However, Sato is silent to the shroud defining an enclosed volume.
In claims 1, 17, and 26, Hanley teaches a shroud (19/20/21/22/23'/24; Col. 2 lines 46-64) defining an enclosed volume (Figs. 3-4), the shroud being configured to install over a hood (30; Fig. 4) and accessory mounting points (48; Fig. 5, Col. 3 lines 30-33) located outside the enclosed volume.
However, both Sato and Hanley are silent the hood configured to convey respective loads applied to the one or more base mounting points independently of the shroud.
In claims 1, 17, and 26, Aoki teaches a hood (base plate 7; Fig. 2, Paragraph 21) attached to the vehicle body structure (2; Fig. 2, Paragraph 20) and the shroud (22; Fig. 2) is installed over the hood, the hood is configured to convey respective loads applied to the one or more base mounting points (14; Fig. 2) independently of the shroud.
For claims 1, 17, and 26, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the console assembly of Gibson by adding a shroud defining an enclosed volume and installed over the hood and wherein the hood is configured to convey respective loads applied to the one or more base mounting points independently of the shroud as taught by the combination of Sato, Hanley, and Aoki.  Doing so, allows for the possibility of a mounting structure of an in-vehicle device capable of increasing the number of vehicle-mounted devices (Sato – Paragraph 5), improved arrangement and location of the mounting assembly for the equipment (Hanley – Col. 1 lines 51-7), and the separate attachment assembly via brackets that take the load of the component (such as a parking brake or a hood structure) (Aoki – Paragraphs 17-21 and 36-37).  
Regarding claim 2, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim  2, wherein the hood comprises one or more structural elements (Gibson - 85/86; Fig. 1 or Hanley – at least 20/30; Fig. 4) extending between and including the one or more base mounting points and the one or more accessory mounting points.
Regarding claim 3, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 2 wherein Gibson teaches using lightweight metal on various parts including structural elements (Col. 3 lines 29-38), and Hanley teaches using sheet metal on various parts including structural elements (Col. 2 lines 46-54).
Regarding claim 4, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 2, wherein the one or more structural elements comprise: a first leg (Gibson - 85/91; Fig. 12) having at least one first base mounting point (Gibson - 97/98; Fig. 12); a second leg (Gibson - 86/92; Fig. 12) having at least one second base mounting point (Gibson - 97/98; Fig. 12); and a platform (Gibson - 70; Figs. 11-12) having at least one first accessory mounting point (Gibson - 89; Figs. 10-12).  
Regarding claim 5, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 4, wherein the platform comprises a unitary part (Gibson - 70; Fig. 10) that is separate from and configured to be attached to the first leg and the second leg (Gibson - Fig. 11)
Regarding claims 7 and 31, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 5, wherein the platform is configured to be attached to the first leg (Gibson - 39; Fig. 7 or Sato – 16, 17; Fig. 5) at a first connection point (Gibson - 89; Fig. 12), and to the second leg (Gibson - 40; Fig. 7 or Sato – 16, 17; Fig. 5) at a second connection point (Gibson - 89; Fig. 12), and wherein the first connection point (Sato - 18; Fig. 5) and the second connection point (Sato - 18; Fig. 5) are located within the volume (Sato - Fig. 4 and Aoki teaches it has an enclosed volume) and when the hood is attached to the vehicle body and the shroud is installed over the hood (Aoki – Figs. 1-2).
Regarding claim 8, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 7, wherein the platform is configured to be attached to the first leg (Gibson - 39; Fig. 7) and to the second leg (Gibson - 40; Fig. 7), while the first leg and the second leg are attached to the vehicle body (Gibson - 26; Fig. 12) and the shroud (Aoki - 23; Fig. 2) attached to the vehicle body (Aoki - 1/2; Fig. 2).
Regarding claim 11, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 1, wherein the shroud (Aoki - 23; Fig. 2) is configured to be connected to the vehicle body structure at one or more locations independent of the one or more base mounting points (Aoki - 26, 27; Fig. 2).  
Regarding claim 12, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 1, wherein the shroud (Sato - 2/4/7; Fig. 4) is configured to connected to the hood at one or more locations (Sato - 17; Fig. 4).
Regarding claims 13, 29, and 37,  Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 1, one or more base mounting points (Gibson - 57/58; Fig. 7) configured to install to a drivetrain tunnel (Gibson - 26; Figs. 2 and 7) of an automobile body.
Regarding claims 14, 30, and 37, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 13, wherein the shroud (Sato - 2/4/7; Fig. 4 or Aoki – Fig. 2) is configured as a center console configured to cover the drivetrain tunnel (Sato - Fig. 1 shows a console (2) between 2 seats as the center console and attached the drivetrain tunnel or Aoki – Fig. 2)
Regarding claims 15, 30, and 37, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 14, further comprising a shroud mount (Aoki - 30; Fig 2) configured to be attached to the drivetrain tunnel (Aoki - 2; Fig. 2) at a location remote from the hood (Aoki - Fig. 2), and wherein the shroud (Aoki - 23; Fig. 2) extends between and covers the one or more base mounting points and the shroud mount.
Regarding claims 16, 37, and 38, Gibson in view of Sato, Hanley, and Aoki discloses the console assembly of claim 1, wherein the shroud (Aoki - 23; Fig. 2) comprises one or more storage locations (Aoki - 23 and 24; Fig. 2), and the one or more accessory mounting points (Gibson - 95, 96; Fig. 12) comprises a horizontally-extending mounting platform located above the one or more storage locations (Gibson - underneath the platform a loudspeaker 90 is stored; Fig. 12).
Regarding claims 17, and 26-38,  Gibson in view of Sato, Hanley, and Aoki discloses the console accessory mounting hood as disclosed in claim 1 and further discloses front and rear mounting points (Gibson - 97, 98; Fig. 12) displaced along a longitudinal direction (Gibson - at 73; Fig. 11) and configured to secure to a drivetrain tunnel (Gibson - 26; Figs. 11-12) of an automobile body; the platform positioned above the drivetrain tunnel and extends in a lateral direction transverse to the longitudinal direction (Gibson - Figs. 11-12); and configured to convey loads from the at least applied one accessory mounting point (Gibson - 95/96; Fig. 12) to the vehicle body (Gibson - 26; Fig. 11-12).
Regarding claim 19, Gibson in view of Sato, Hanley, and Aoki discloses the console accessory mounting hood of claim 17, discloses the hood as disclosed in claim 1 and further discloses fasteners (Gibson-89; Fig. 12).
Regarding claim 20, Gibson in view of Sato, Hanley, and Aoki discloses the console accessory mounting hood of claim teaches fasteners (Gibson-89; Figs. 10-12) wherein the platform (70; Fig. 10) and the first leg (85; Fig. 12) are configured such that the one or more first fasteners (89; Figs. 10-11) are installed along the lateral direction on a path extending towards the second leg (86; Fig. 12), and wherein the platform and the second leg (86; Fig. 12) are configured such that the one or more second fasteners (89; Figs. 10-12) are installed along the lateral direction on a path extending towards the first leg (85).  
Regarding claim 21, Gibson in view of Sato, Hanley, and Aoki discloses the console accessory mounting hood of claim 19, Gibson at Figs. 11-12 - First planar portion  (85 and 86); second planar portion (opposite sides of 85 and 86); third planar portions (91 and 92); fourth planar portions (opposite sides of 91 and 92) with fasteners (95 and 96).
Regarding claim 25, Gibson in view of Sato, Hanley, and Aoki discloses the console accessory mounting hood of claim 17, Gibson specifically discloses mounting holes where 97 and 98 attach in longitudinal direction for both legs in Fig. 12.
Regarding claim 27, Gibson in view of Sato, Hanley, and Aoki discloses the method of claim 26, attaching an accessory (Gibson – 24; Fig. 1) to at least one of the one or more accessory mounting points  such that a weight of the accessory is transferred via the hood to the drivetrain tunnel.  And independently of the shroud (Aoki – Fig. 2).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Sato, Hanley, and Aoki and further in view of Barrons (US4061971).
Regarding claim 6, Gibson in view of Sato, Hanley, and Aoki disclose the console assembly of claim 5 and a first leg and second leg.  However, Gibson in view of Sato, Hanley, and Aoki are silent to  the first and second leg being a respective separate unitary part.
In claim 6, Barrons teaches one unitary part (15; Fig. 2).
For claim 6, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the console assembly of Gibson in view of Sato, Hanley, and Aoki by combining the legs into one unitary part as taught by Barrons in order to reduce complexity of parts in assembly. 

Claim 10 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Sato, Hanley, and Aoki and further in view of Buza et al. (US20160257266A1, hereinafter “Buza”).
Regarding claim 10, Gibson in view of Sato, Hanley, and Aoki disclose the console assembly of claim 9.  However, Gibson in view of Sato, Hanley, and Aoki are silent to first and second access port closures.
In claim 10 and 32, Buza teaches wherein the shroud (32; Fig. 2) comprises a first access port closure  (36; Fig. 2) configured to selectively close the first access port (Figs. 2, 7-8), and a second access port (36; Fig. 2) closure configured to selectively close the second access port (Figs. 2, 7-8).
For claim 10 and 32, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the console assembly of Gibson in view of Sato, Hanley, and Aoki by adding a first and second access port closure as taught by Buza.  Doing so, allows for a center console assembly attachment structure that simplifies the installation process and closes out with side trim panels (Paragraphs 5-6).

Claims 18, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Sato, Hanley, and Aoki and further in view of Herrington (US3685708).
Regarding claims 18, 35 and 37, Gibson in view of Sato, Hanley, and Aoki disclose the console accessory mounting hood of claim 17.  However, Gibson in view of Sato, Hanley, and Aoki are silent to a cross-brace secured to and extending between the legs.
In claim 18, 35 and 37, Herrington teaches a cross-brace (40; Fig. 7) secured to and extending between the first leg (136; Fig. 7) and the second leg (146; Fig. 7), with the cross-brace being located above the respective front and rear mounting points point 140 or 150; Fig. 7) of the first leg and the second leg and below the platform (below where 168 is located; Fig. 7) when the respective front and rear mounting points of the first leg and the second leg are position to be secured to the vehicle body (16; Fig. 7).
For claims 18, 35, and 37, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the console assembly of Gibson in view of Sato, Hanley, and Aoki by adding a cross-brace between the legs as taught by Herrington.  Doing so, allows for strength and stability.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Sato, Hanley, and Aoki and further in view Kim et al. (KR101640551B1, hereinafter “Kim”).
Regarding claim 22, Gibson in view of Sato, Hanley, and Aoki disclose the console accessory mounting hood of claim 21 and including the planar portions.  However, Gibson in view of Sato, Hanley, and Aoki are silent to the platform is movable parallel to the longitudinal direction to slide.
In claim 22, Kim teaches wherein the platform (30; Fig. 1) is movable parallel to the longitudinal direction to slide.
For claim 22, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the console accessory mounting hood of Gibson in view of Sato, Hanley, and Aoki by revising the platform so that it slides longitudinally as taught by Kim.  Doing so allows for the equipment located on the platform to be more accessible to the driver and passenger (Kim – Abstract and Page 3).
Allowable Subject Matter
Claims 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With respect dependent claim 23, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter: first and second legs each having a respective vertical portion and at least one respective horizontal portion extending in the lateral direction from the vertical portion, and the respective front and rear mounting points comprise front and rear mounting holes located in the at least one horizontal portion.
Claim 24 is also objected to because it depends from claim 23.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612